DETAILED ACTION

Response to Amendment
The Amendment filed 1/05/2021 has been entered. Claims 1-4 and 6-20 remain pending in the application. Claim 5 was cancelled. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a motion conversion mechanism in claims 1 and 20, since generic placeholder of “mechanism” is coupled with the functional language of “motion conversion” without reciting sufficient structure to perform the recited function.

For examination, “a motion conversion mechanism” is considered as a conveyer assembly, a linear screw drive, or equivalents thereof (paragraphs 0022, 0025, 0044 of the specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron (US 8093842 B2) in view of Saito (US 5998956).
Regarding claim 1, Bergeron teaches a positioning mechanism (100) for positioning a workpiece relative to a cutting axis of a cutting tool (see Figure 7), the positioning mechanism comprising: 
a rotary motor (145) having a selectively rotatable rotor, not shown, (via a controller 28, col. 3 lines 43-44);
a stop mechanism (110) having a stop surface (114) configured to engage the workpiece, the stop mechanism being linearly translatable in a first direction (the direction along carrier 112 towards the cutter 102, see Figures 7-11); 
a motion conversion mechanism (146, 148 and 124, as shown in Figures 12-13) configured to transform rotary motion of the rotatable rotor to linear motion of the stop mechanism in the first direction (accomplished via a belt 120 and sprockets 124, 146, 148, col. 7, line 63 – col. 8, line 27); and 
a controller (28) configured to selectively rotate the rotor to cause linear translation of the stop mechanism in the first direction toward or away from the cutting axis (col. 3, lines 5-18).
Bergeron fails to teach the controller and the rotary motor are not associated with an encoder for providing feedback regarding rotation of the rotor.
Satio teaches different types of controllers for moving a slider (2) on a belt (5, see Figures 1-2), wherein a closed loop control system of a motor with an encoder is used for precise control and an open loop control system of a motor without an encoder is used for the 
It would have been obvious to one of ordinary skill in the art to modify the device of Bergeron by replacing the closed loop controller with an encoder with the open loop control system of a motor without an encoder, as taught by Satio, in order to reduce the cost of the device, when the precision of the movement is not as important (Satio, col. 1 lines 23-28).
Regarding claim 2, modified Bergeron further teaches the rotary motor is a stepper motor (col. 3, line 19 of Bergeron).
Regarding claim 3, modified Bergeron further teaches the rotor is rotatable to a finite number of rotational positions with the rotational positions equally angularly spaced apart (the controller allows for discrete angular positioning of shaft 24 of the stepper motor, col. 3 lines 40-50 of Bergeron).
Regarding claim 4, modified Bergeron further teaches the selective rotating of the rotor by the controller includes pulsing the rotor of the rotary motor to an adjacent rotational position of the finite number of rotational positions (the controller 28 controls the voltage supplied to the motor via a step frequency signal, see Fig. 2A, col. 3, line 57 to col. 4, line 3 of Bergeron).
Regarding claim 6, modified Bergeron further teaches the motion conversion mechanism is a conveyer assembly (see Figure 12).
Regarding claim 7, modified Bergeron further teaches the conveyer assembly includes a first pulley member (124), a second pulley member (126), and a belt (120) tensioned over the first pulley member and the second pulley member (see Figure 12).
Regarding claim 8, modified Bergeron further teaches the first pulley member (124) is coupled (via 148) to the rotor of the rotary motor (rotor 146, see Figure 14) and rotates in unison therewith and the stop mechanism is coupled to the belt and translates in unison therewith (see Figures 15-17).
Regarding claim 9, modified Bergeron further teaches the stop mechanism slidably engages a rail (112) structure extending in the first direction (see Figure 16).
Regarding claim 10, modified Bergeron further teaches the motion conversion mechanism is a roller assembly (at least roller 126 with the belt 120 make the mechanism in Figure 12 considered to be a roller assembly).
Regarding claim 11, modified Bergeron further teaches the stop surface is coupled to a shaft (110, see Figure 17) configured to slide in the first direction (under the broadest reasonable interpretation standard in light of the specification, the slide structure of the shaft 110 and bolt 162 is considered to slide, in the first direction).
Regarding claim 12, modified Bergeron further teaches a locking device (nut on 162) affixes a position of the shaft in the first direction (see Figure 15).
Regarding claim 13, modified Bergeron further teaches the stop mechanism is rotatable (via 166) between a stopping position for engaging the workpiece (see Figure 9) and a retracted position for not engaging the workpiece (see Figure 11).
Regarding claim 14, modified Bergeron further teaches the rotary motor and the motion conversion mechanism are disposed in a housing (108) of the positioning system (see Figures 9 and 16).
Regarding claim 15, modified Bergeron further teaches the stop mechanism includes a slider (122) slidably coupled to a rail structure (rail portion of 108, see Figure 15-16) of the housing, the rail structure extending longitudinally in the first direction (see Figures 9-11).	
Regarding claim 16, modified Bergeron further teaches	 a fence (body of 108) having a guide surface extending longitudinally in the first direction (front surface of 108 which is perpendicular to the top surface of 104, see Figure 35).
Regarding claim 17, modified Bergeron further teaches the cutting axis extends in a direction transverse to the first direction (cutting axis of 102, see Figure 7).
Regarding claim 18, modified Bergeron further teaches the controller is configured to display numeric data regarding the position of the stop surface relative to the cutting axis (length of the pieces displayed on 185 is consider to meet this functional limitation, col. 9 lines 50-56).
Regarding claim 20, Bergeron teaches a miter saw assembly (see Figure 9) comprising:
a cutting tool (102) configured to perform a cut along a cutting axis;
a fence (body of 108) extending in a longitudinal direction transverse to the cutting axis;
a rotary motor (145) having a selectively rotatable rotor (via steps in stepper motor, col. 3 line 19);

a motion conversion mechanism (the assembly in Figure 12 is considered the motion conversion mechanism) configured to transform rotary motion of the rotor to linear motion of the stop mechanism in the first direction (accomplished via a belt 120 and sprockets 124, 146, 148, col. 7, line 63 – col. 8, line 27); and 
a controller (28) configured to selectively rotate the rotor to cause linear translation of the stop mechanism in the first direction toward or away from the cutting axis (col.3, lines 5-18).
Bergeron fails to teach the controller and the rotary motor are not associated with an encoder for providing feedback regarding rotation of the rotor.
Satio teaches different types of controllers for moving a slider (2) on a belt (5, see Figures 1-2), wherein a closed loop control system of a motor with an encoder is used for precise control and an open loop control system of a motor without an encoder is used for the cheap cost (col. 1 lines 23-28). Although the device of Satio is a printer, solving the pertinent problem of controlling a motor for moving a slider on a belt is the same, therefore considered analogous to applicant’s invention. 
It would have been obvious to one of ordinary skill in the art to modify the device of Bergeron by replacing the closed loop controller with an encoder with the open loop control system of a motor without an encoder, as taught by Satio, in order to reduce the cost of the device, when the precision of the movement is not as important (Satio, col. 1 lines 23-28).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bergeron (US 8093842 B2) in view of Saito (US 5998956) and in further view of Dick (US 20110056344 A1).
Regarding claim 19, modified Bergeron teaches all elements of the current invention as set forth in claim 1 stated above.
Modified Bergeron fails to teach the controller is configured to store preselected positions of the stop surface relative to the cutting axis.
Dick a saw work piece positioning mechanism that includes a controller for the operation of the stop, wherein the controller is configured to store preselected positions of the stop surface relative to the cutting axis (predefined range of travel, paragraph 0110-0111).
It would have been obvious to one of ordinary skill in the art to modify the device of Bergeron to add a storage medium to the controller, as taught by Dick. As one of ordinary skill in the art understand that stored preselected position allow quick access to the preselected positions. 

Response to Arguments
Applicant's arguments filed 1/05/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Bergeron teaches away from combining with Satio. Examiner notes that Bergeron teaches a device with an encoder, however nowhere in Bergeron suggest the device would not work. Examiner further notes that the function of an encoder is for checking the position of the stop during usage (i.e. a tool for ensuring precision). .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        2/23/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724